Whitfield, J.,
delivered the opinion of the court.
Strawhern’s case, 37( Miss., 422, is cited to show that the indictment in this case is not a joint indictment. It is true the *270court, arguendo, say that the indictment there was not joint, because of the omission of the words £ £ with ” or £ £ together with.” But the indictment in Ball v. State, 67 Miss., 358, omitted these words, and was properly held to be a joint .indictment. See the last sentence in the opinion. This is the true rule. 1 Bish. New Grim. Proced., sec. 471, and authorities, where Mr. Bishop states it to be the common practice to omit these words and simply charge that the parties did the act constituting the offense. The demurrer was properly overruled.

Affirmed.